                        UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION

MARCUS SMITH and NADINE
SMITH,

          Plaintiffs,
                                                      CIVIL ACTION NO.:
                                                       2:20-cv-00180-DCN
v.

JASON KELSO, ROADRUNNER
VAN LINES, LLC, ROADRUNNER                     DEFENDANT’S RESPONSE IN
MOVING AND STORAGE                             OPPOSITION TO PLAINTIFF’S
COMPANY, and SUNSTATE                            MOTION FOR REMAND
CARRIERS, INC.,

          Defendants.

          COMES NOW Roadrunner Moving and Storage Company (hereinafter

“Defendant”), Defendant in the above-referenced civil action and files its Response in

Opposition to Plaintiff’s Motion for Remand.

     I.       Introduction and Statement of Facts

          This civil action was originally filed on November 13, 2019, by Plaintiffs

against Defendants Roadrunner Van Lines, LLC and Roadrunner Moving and Storage

Company in the County of Colleton, in the Court of Common Pleas, 14th Judicial

Circuit, in the State of South Carolina. Defendant properly removed this action to this

Court on January 21, 2020. (See Docket No. 1). Plaintiffs improperly attempted

service upon Defendant through certified mail service on a non-specified defendant


4811-3658-5909.1
merely named “Roadrunner” sent to an address that was neither the registered agent

nor corporate headquarters of any Defendant. Contrary to the unsubstantiated

assertions made by Plaintiffs in their Motion that Roadrunner Moving and Storage,

Inc. was served through its registered agent, Defendant is unaware of such attempted

service, and Plaintiffs have produced no evidence proving the same to this Court or

the Colleton County Court of Common Pleas. Defendant Roadrunner Van Lines, LLC

has not been served to date. Defendant and Roadrunner Van Lines, LLC (hereinafter

“Roadrunner Defendants”) filed their Answers on January 24, 2020, raising

affirmative defenses of improper service. (See Docket Nos. 5 and 6). Plaintiffs filed

their Motion to Remand on February 11, 2020. (See Docket No. 8). This Response in

Opposition follows.

         In their motion, Plaintiffs reference a stipulation filed in the Colleton County

Court of Common Pleas on December 9, 2019, stipulated by Plaintiffs and purportedly

consented to by Defendant Jason Kelso and Sunstate Carriers, Inc.1 This Stipulation

contemplates damages not above the jurisdictional limit applicable for removal

pursuant to diversity jurisdiction, but does not consider the ten thousand dollar

($10,000.00) jurisdictional limit relevant to the grounds upon which Defendant

removed this matter to federal court, 49 U.S.C. § 14706 (the “Carmack Amendment”)

and 28 U.S.C. 1445(b). Significantly, Roadrunner Defendants are not signatories to
         1
             The Stipulation does not specify the Defendant on behalf of whom defense counsel Duke Highfield signed.




4811-3658-5909.1
this Stipulation. Accordingly, the Stipulation signed by parties other than the

removing Defendant, which does not pertain to the pertinent grounds for removal in

the instant case, is not binding and has no effect on the removability of this matter.

          Lastly, 28 U.S. Code § 1446(b)(2)(C) provides when “a later-served defendant

files a notice of removal, any earlier-served defendant may consent to the removal

even though that earlier-served defendant did not previously initiate or consent to

removal.” 28 U.S.C. § 1446(b)(2)(C). Defendants Jason Kelso and Sunstate Carriers,

Inc. (“Sunstate Defendants) were consulted regarding removal prior to January 21,

2020, and did not object to removal. Sunstate Defendants have affirmatively

consented to removal as evidenced by the Notices of Consent to Remove attached

hereto as Exhibit A.

          For the reasons stated above and herein, Plaintiffs Motion to Remand is due to

be denied.

    II.       49 U.S.C. § 14706 (the “Carmack Amendment”) and 28 U.S.C. §
              1445(b) Preempt Any Previous Stipulation to Which Roadrunner
              Moving and Storage Company was not a Signatory

          Plaintiffs argue jurisdiction is not proper because they and Sunstate Defendants

entered a Stipulation agreeing to maintain the action in state court. However, this

Stipulation is not binding upon Roadrunner Defendants as they did not agree to the

Stipulation. Moreover, the Stipulation does not prevent Sunstate Defendants from

consenting to removal based upon grounds outside the scope of the provisions therein.



4811-3658-5909.1
The Stipulation only contemplates an agreement to not remove the case to the District

of South Carolina based upon diversity jurisdiction. This is implicit in the terms

related to the damages not exceeding seventy-five thousand dollars ($75,000), the

threshold amount of damages needed to meet jurisdictional requirements for diversity

jurisdiction, and the provision that “[s]should the amount in controversy change such

that it exceeds $75,000.00, the plaintiff will move to amend his complaint within the

one-year removal period and with notice to the Defendant in such a manner so to

allow the Defendant to remove the case.” Here, however, Defendant has removed this

case based upon the provisions of Fed. R. Civ. P. 28 U.S.C. § 1331 (federal question

jurisdiction), 49 U.S.C. § 14706 (the “Carmack Amendment”), and 28 U.S.C. §

1445(b) (removal proper where Carmack Amendment claim exceeds $10,000 in

controversy). (See Docket No. 1). Accordingly, the Stipulation relied upon by

Plaintiffs has no bearing on present grounds for removal.

    III.      Failure to Allege Joinder of All Defendants Does Not Defeat Federal
              Jurisdiction Because Any Such Defect Does Not Amount to a
              Substantial Defect and Does Not Go To The Question of Whether the
              Case Could Have Originally Been Brought in Federal Court

         Plaintiffs argue this action should be remanded because not all properly served

and joined defendants, i.e. the Sunstate Defendants, did not explicitly provide a

separate written consent to removal. However, the Fourth Circuit has recognized

removal “in a multiple-defendant case can be accomplished by the filing of one paper

signed by at least one attorney, representing that all defendants have consented to the

4811-3658-5909.1
removal.” Mayo v. Bd. of Educ., 713 F.3d 735, 742 (4th Cir. 2013)(holding rule of

unanimity met when one signing attorney unambiguously represents all defendants

consent). Plaintiffs concede Defendant’s Notice of Removal states all defendants

consent to removal. (See Docket No. 1, ¶ 13). To the extent any ambiguity is created

by undersigned counsel’s affidavit, a court, in its discretion, may allow a party to

amend it’s notice of removal when the evidence so supports jurisdiction in federal

court, and amendment should be liberally permitted in the interest of justice to avoid

dismissal of suit on purely technical grounds. See 28 U.S.C. § 1653. See also, SunTrust

Bank v. Vill. at Fair Oaks Owner, LLC, 766 F. Supp. 2d 686, 691 (E.D. Va. Feb. 14,

2011). District Courts have the discretion to allow amendments to correct allegations

already present in the notice of removal, but do not have discretion to grant

amendments which would furnish new allegations of a jurisdictional basis. Wood v.

Crane Co., 764 F.3d 316, 323 (4th Cir. 2014).

         The facts here support jurisdiction in federal court. This case could have

originally been filed in federal court because all elements of 49 U.S.C. § 14706 are

met based upon the following: (a) Moving Defendant, as a motor carrier, provided

interstate transportation services for Plaintiff’s shipment from Florida to Maryland; (b)

actual loss or injury occurred to the Shipment; (c) Moving Defendant caused the loss

or injury; and (d) Plaintiff’s alleged losses exceed the sum of $10,000.00, exclusive of

interest and costs.



4811-3658-5909.1
         Additionally, the code section upon which Plaintiffs’ Motion to Remand relies

pertains to actions “removed solely under section 1441(a).” See 28 U.S.C. §

1446(b)(2)(a) (emphasis added). As previously stated, this action was removed under

28 U.S.C. § 1331, 49 U.S.C. § 14706, and 28 U.S.C. § 1445(b) and thus, Plaintiff’s

Motion is completely unfounded. To the extent explicit written consent is required of

Sunstate Defendants, counsel for such defendants has provided a Notice of Consent,

attached hereto as Exhibit A.

    IV.       Conclusion

         For the foregoing reasons, Plaintiff’s Motion to Remand should be DENIED.


This 24th day of February, 2020.


                                              LEWIS BRISBOIS BISGAARD &
24 Drayton, St. Suite 300                     SMITH LLP
Savannah, GA 31401
T: 912-525-4964                               /s/ Kate Cappelmann
F: 912-525-4961                               Kate Cappelmann
E: kate.cappelmann@lewisbrisbois.com          SC Federal Bar No. 11884

                                              Counsel for Defendants Roadrunner
                                              Van Lines, LLC and Roadrunner
                                              Moving and Storage Company




4811-3658-5909.1
